DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  “a single pull-tap deck” (line 2) should presumably read “a single pull-tab deck”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “a plurality of bases game” (line 8) should presumably read “a plurality of base games”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “a single pull-tap deck” (line 2) should presumably read “a single pull-tab deck”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the simultaneous play of a base game using and a supplemental game” (lines 10-11).  It is not clear what “using” is intended to mean.  Dependent claims 2-7 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “the results” (line 14).  There is insufficient antecedent basis for this limitation in the claim.  Independent claim 8 recites similar language and is similarly rejected.  Dependent claims 2-7 and 9-16 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 8 recites “the gaming machine” (lines 1-2) and “the plurality of base games” (lines 8-9).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 9-16 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 16 recites “the first housing displays” (lines 3-4).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 16 recites “plurality of base game” (line 6).  Claim 8, upon which claim 16 depends, recites “a plurality of bases game” (line 8).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Furthermore, if the “plurality of base game” of claim 16 is intended to refer to “a plurality of bases game” of claim 1, subsequent reference to the same claim element should be preceded by “the” or “said”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over HILBERT et al., US 2017/0046906 A1 (hereinafter Hilbert), in view of Hoffman et al., US 2010/0062827 A1 (hereinafter Hoffman), and further in view of Ellis, US 2010/0151932 A1 (hereinafter Ellis).

Regarding Claim 1:  Hilbert discloses a gaming machine configured to allow a user to participate in multiple games, the gaming machine comprising: 
a housing (Hilbert, the gaming machine 10 illustrated in FIG. 1 comprises a gaming cabinet 12 [0034] and [Fig. 1]); 
a first display supported by the housing and positioned to be easily viewable by the user (Hilbert, the input devices, output devices, and input/output devices are disposed on, and securely coupled to, the cabinet 12; by way of example, the output devices include a primary display 18, a secondary display 20 [0035]); 
a second display also supported by the housing and positioned to be easily viewable by the user (Hilbert, the input devices, output devices, and input/output devices are disposed on, and securely coupled to, the cabinet 12; by way of example, the output devices include a primary display 18, a secondary display 20 [0035]); 
a user interface configured to allow player interaction with the gaming machine (Hilbert, the player input devices, such as the touch screen 24, buttons 26, a mouse, a joystick, a gesture-sensing device, a voice-recognition device, and a virtual-input device, accept player inputs and transform the player inputs to electronic data signals indicative of the player inputs, which correspond to an enabled feature for such inputs at a time of activation (e.g., pressing a “Max Bet” button or soft key to indicate a player's desire to place a maximum wager to play the wagering game) [0036]); 
a processor contained within the housing and operatively coupled to the user interface (Hilbert, the gaming system comprises one or more output devices, one or more input devices, and one or more processors [0006]), the first display and the second display (Hilbert, the input devices, output devices, and input/output devices are disposed on, and securely coupled to, the cabinet 12; by way of example, the output devices include a primary display 18, a secondary display 20 [0035]); and 
memory configured to store programming that will allow the processor to facilitate the simultaneous play of a base game using and a supplemental game (Hilbert, the main memory 44 stores programming for a random number generator (RNG), game-outcome logic, and game assets (e.g., art, sound, etc.)—all of which obtained regulatory approval from a gaming control board or commission and are verified by a trusted authentication program in the main memory 44 prior to game execution [0051]), wherein play of the base game and the supplemental game will follow a set of predetermined jurisdiction parameters (Hilbert, the gaming machine 10 and, additionally or alternatively, the external system 60 (e.g., a gaming server), means gaming equipment that meets the hardware and software requirements for fairness, security, and predictability as established by at least one state's gaming control board or commission; prior to commercial deployment, the gaming machine 10, the external system 60, or both and the casino wagering game played thereon may need to satisfy minimum technical standards and require regulatory approval from a gaming control board or commission (e.g., the Nevada Gaming Commission, Alderney Gambling Control Commission, National Indian Gaming Commission, etc.) charged with regulating casino and other types of gaming in a defined geographical area, such as a state [0059]), wherein the base game is controlled by the user interface and provides multiple play options and the results will be displayed on the first display (Hilbert, in response to the system determining a region of player focus of the primary display 200, physical input signals generated by player actuation of button(s) 26 and/or virtual button(s) 86, may then be properly routed to the application instance that the player is currently focused on [0075]).
Hilbert fails to explicitly discloses 
wherein play of the base game and the supplemental game also being presented using different themes, 
wherein the supplemental game has alternative odds which support a higher payout than the base game.  
Hoffman teaches 
wherein play of the base game and the supplemental game also being presented using different themes (Hoffman, each executable game program represents a different game or type of game which may be played on one or more of the gaming devices in the gaming system; such different games may include the same or substantially the same game play with different pay tables, different wager denominations or different themes [0080]). 
Hilbert discloses a gaming system, wherein at least one visual display device visually depicts a plurality of visual presentations (Hilbert [Abstract]).  At least one processor receives and processes information from at least one input device to determine a region of focused attention by the player with respect to the visual display devices (Hilbert [Abstract]).  Using the region of focused attention, a corresponding primary visual presentation is determined from the plurality of visual presentations (Hilbert [Abstract]).  The plurality of visual presentations may also be rearranged or altered to visually highlight the primary visual presentation (Hilbert [Abstract]).
Hoffman teaches wherein each executable game program represents a different game or type of game that may include different themes (Hoffman [0080]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming system that present a plurality of visual presentations as taught by Hilbert with different game programs including different themes as taught by Hoffman in order to clearly distinguish between different games. 
Ellis teaches 
wherein the supplemental game has alternative odds which support a higher payout than the base game (Ellis, the invention may also relate to the playing of multiple games simultaneously, with one or more of the games being designated as a bonus game with a bonus feature, so that the bonus games provide an added advantage, e.g. higher payout or the like [0101]).
Hilbert discloses a gaming system, wherein at least one visual display device visually depicts a plurality of visual presentations (Hilbert [Abstract]).  At least one processor receives and processes information from at least one input device to determine a region of focused attention by the player with respect to the visual display devices (Hilbert [Abstract]).  Using the region of focused attention, a corresponding primary visual presentation is determined from the plurality of visual presentations (Hilbert [Abstract]).  The plurality of visual presentations may also be rearranged or altered to visually highlight the primary visual presentation (Hilbert [Abstract]).
Ellis teaches games that provide a bonus of some sort, including a chance to play for higher returns, e.g. higher payouts, better odds or the like (Ellis [0070]).  This increases interest in a game (Ellis [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming system that present a plurality of visual presentations as taught by Hilbert with games that provide higher payouts as taught by Ellis in order to increase interest in the games. 

Regarding Claims 2 and 11:  Hilbert further discloses wherein the base game and the supplemental game are bingo games (Hilbert, the gaming machine 10 may be used to play central determination games, such as ... bingo games [0053]).  

Regarding Claims 4 and 13:  Hilbert further discloses wherein the base game and the supplemental game are pull-tab based games (Hilbert, the gaming machine 10 may be used to play central determination games, such as electronic pull-tab and bingo games [0053]).  

Regarding Claims 5 and 14:  Hilbert further discloses wherein the base game and the supplemental game are based upon a single pull-tap deck (Hilbert, in an electronic pull-tab game, the RNG is used to randomize the distribution of outcomes in a pool and/or to select which outcome is drawn from the pool of outcomes when the player requests to play the game [0053]).  

Regarding Claim 6:  Hilbert further discloses wherein the first display and the second display are presented on a single display device, with the first display presented in a first portion of the single display device and the second display presented in a second portion of the single display device (Hilbert, the display 200 has five visual presentations 210, 220, 230, 240, and 250, being simultaneously conducted, wherein each visual presentation 210-250 is a separate, concurrently performed wagering game instance [0066]).  

Regarding Claim 7:  Hilbert further discloses wherein the second display is attached to a top portion of the housing (Hilbert, in one embodiment, the primary display 200 and the secondary display 260 may correspond to the primary display 18 and the secondary display 20, respectively, of gaming machine 10 shown in FIG. 1 [0065] and [Fig. 5]) and presents the supplemental game as a progressive-like game (Hilbert, the displays variously display information associated with wagering games, non-wagering games, community games, progressives [0035]).  

Regarding Claim 8:  Hilbert discloses a gaming system configured to allow a user to participate in multiple games, the gaming machine comprising: 
a plurality of displays (Hilbert, the input devices, output devices, and input/output devices are disposed on, and securely coupled to, the cabinet 12; by way of example, the output devices include a primary display 18, a secondary display 20 [0035]); 
a user interface configured to allow player interaction with the gaming machine (Hilbert, the player input devices, such as the touch screen 24, buttons 26, a mouse, a joystick, a gesture-sensing device, a voice-recognition device, and a virtual-input device, accept player inputs and transform the player inputs to electronic data signals indicative of the player inputs, which correspond to an enabled feature for such inputs at a time of activation (e.g., pressing a “Max Bet” button or soft key to indicate a player's desire to place a maximum wager to play the wagering game) [0036]); 
a host processor contained operatively coupled to the user interface and the plurality of displays (Hilbert, the gaming system comprises one or more output devices, one or more input devices, and one or more processors [0006]); and 
memory configured to store programming that will allow the host processor to facilitate the simultaneous play of a plurality of bases game and a supplemental game (Hilbert, the main memory 44 stores programming for a random number generator (RNG), game-outcome logic, and game assets (e.g., art, sound, etc.)—all of which obtained regulatory approval from a gaming control board or commission and are verified by a trusted authentication program in the main memory 44 prior to game execution [0051]), wherein play of the plurality of base games and the supplemental game will follow a set of predetermined jurisdiction parameters (Hilbert, the gaming machine 10 and, additionally or alternatively, the external system 60 (e.g., a gaming server), means gaming equipment that meets the hardware and software requirements for fairness, security, and predictability as established by at least one state's gaming control board or commission; prior to commercial deployment, the gaming machine 10, the external system 60, or both and the casino wagering game played thereon may need to satisfy minimum technical standards and require regulatory approval from a gaming control board or commission (e.g., the Nevada Gaming Commission, Alderney Gambling Control Commission, National Indian Gaming Commission, etc.) charged with regulating casino and other types of gaming in a defined geographical area, such as a state [0059]), wherein each of the plurality of base games is controlled by the user interface and provides multiple play options and the results will be displayed on at least one of the plurality of displays (Hilbert, in response to the system determining a region of player focus of the primary display 200, physical input signals generated by player actuation of button(s) 26 and/or virtual button(s) 86, may then be properly routed to the application instance that the player is currently focused on [0075]).
Hilbert fails to explicitly disclose 
wherein play of the plurality of base games and the supplemental game are also being presented using different themes, 
wherein the supplemental game has alternative odds which support a higher payout than the base game and is presented on another one of the plurality of displays.  
Hoffman teaches 
wherein play of the plurality of base games and the supplemental game are also being presented using different themes (Hoffman, each executable game program represents a different game or type of game which may be played on one or more of the gaming devices in the gaming system; such different games may include the same or substantially the same game play with different pay tables, different wager denominations or different themes [0080]). 
As stated with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming system that present a plurality of visual presentations as taught by Hilbert with different game programs including different themes as taught by Hoffman in order to clearly distinguish between different games. 
Ellis teaches
wherein the supplemental game has alternative odds which support a higher payout than the base game and is presented on another one of the plurality of displays (Ellis, the invention may also relate to the playing of multiple games simultaneously, with one or more of the games being designated as a bonus game with a bonus feature, so that the bonus games provide an added advantage, e.g. higher payout or the like [0101]).  
As stated with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming system that present a plurality of visual presentations as taught by Hilbert with games that provide higher payouts as taught by Ellis in order to increase interest in the games.

Regarding Claim 9:  Hilbert further discloses a housing configured to support at least a first display and a second display of the plurality of displays in a manner to be easily viewable by the user (Hilbert, the gaming machine 10 illustrated in FIG. 1 comprises a gaming cabinet 12 [0034] and [Fig. 1]; the input devices, output devices, and input/output devices are disposed on, and securely coupled to, the cabinet 12; by way of example, the output devices include a primary display 18, a secondary display 20 [0035]), and wherein the first display will present the base game and the second display will present the supplemental game (Hilbert, the wagering game may trigger bonus features based on one or more bonus triggering symbols appearing along an activated payline (i.e., “line trigger”) or anywhere in the displayed array (i.e., “scatter trigger”) [0056]; arranging the plurality of visual presentations on the one or more visual output devices such that the primary wagering game is close to center [Claim 6]).  

Regarding Claim 10:  Hilbert further discloses wherein the second display is positioned above a top portion of the housing (Hilbert, in one embodiment, the primary display 200 and the secondary display 260 may correspond to the primary display 18 and the secondary display 20, respectively, of gaming machine 10 shown in FIG. 1 [0065] and [Fig. 5]), and the supplemental game is a progressive-like game (Hilbert, the displays variously display information associated with wagering games, non-wagering games, community games, progressives [0035]).  

Regarding Claim 15:  Hilbert further discloses wherein each of the plurality of base games and the supplemental game are games of chance (Hilbert, the gaming apparatus determines a game outcome based, at least in part, on the one or more random elements [0003]).  

Regarding Claim 16:  Hilbert further discloses a plurality of housings, with each housing configured to support at least a first housing display and a second housing display of the plurality of displays in a manner to be easily viewable by the user (Hilbert, the gaming machine 10 illustrated in FIG. 1 comprises a gaming cabinet 12 [0034] and [Fig. 1]; the input devices, output devices, and input/output devices are disposed on, and securely coupled to, the cabinet 12; by way of example, the output devices include a primary display 18, a secondary display 20 [0035]), and wherein each of the first housing displays will present an instance of the base game and each of the second housing displays will present the supplemental game (Hilbert, the gaming system 300 includes ... a set of concurrently performed visual presentations 350 ... one or more display devices 375; the concurrent visual presentations 350 are wagering games (GAME 1, GAME 2, . . . , GAME N), each having an associated visual component [0066]), and wherein each housing comprises a housing processor in communication with the host processor to allow the play of plurality of base game and the supplemental game (Hilbert, the gaming machine 10 optionally communicates with the external system 60 such that the gaming machine 10 operates as a thin, thick, or intermediate client;  the game-logic circuitry 40—whether located within (“thick client”), external to (“thin client”), or distributed both within and external to (“intermediate client”) the gaming machine 10—is utilized to provide a wagering game on the gaming machine 10  [0051]).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hilbert, in view of Hoffman, in view of Ellis, and further in view of Luciano, Jr. et al., US 6,780,108 B1 (hereinafter Luciano).

Regarding Claims 3 and 12:  Hilbert, as modified, discloses the invention as described above.  Hilbert, as modified, fails to explicitly disclose wherein the base game and the supplemental game are based upon a single bingo draw.  
Luciano teaches wherein the base game and the supplemental game are based upon a single bingo draw (Luciano, a system and method for providing more than one simultaneous and different bingo game, using single bingo ball draws from a central location [Abstract]).
Hilbert discloses a gaming system, wherein at least one visual display device visually depicts a plurality of visual presentations (Hilbert [Abstract]).  At least one processor receives and processes information from at least one input device to determine a region of focused attention by the player with respect to the visual display devices (Hilbert [Abstract]).  Using the region of focused attention, a corresponding primary visual presentation is determined from the plurality of visual presentations (Hilbert [Abstract]).  The plurality of visual presentations may also be rearranged or altered to visually highlight the primary visual presentation (Hilbert [Abstract]).
Luciano teaches a system and method for providing more than one simultaneous and different bingo game, using single bingo ball draws from a central location (Luciano [Abstract]).  The present invention further provides for players to be highly distributed, for example throughout the US, while still using the single centralized ball draw and still supporting different bingo games in parallel (Luciano [Abstract]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming system that present a plurality of visual presentations as taught by Hilbert with different game programs including different themes as taught by Hoffman in order to clearly distinguish between different games. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715